MARY'S OPINION HEADING                                           



   NO. 12-03-00343-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS

GEORGE ALBERT HALL,§
		APPEAL FROM THE 87TH
APPELLANT

V.§
		JUDICIAL DISTRICT COURT OF

RENAL CARE GROUP TEXAS, INC.,
APPELLEE§
		ANDERSON COUNTY, TEXAS
 
MEMORANDUM OPINION
PER CURIAM

	This pro se in forma pauperis appeal is being dismissed for failure to comply with the Texas
Rules of Appellate Procedure.  Tex. R. App. P. 42.3(c).  The judgment in this case was signed on
August 11, 2003.  On September 5, 2003, Appellant filed a notice of appeal which failed to contain
the information required by Rule 25.1 (e), i.e., a certificate of service showing service on all parties
to the trial court's judgment.  
	On October 20, 2003, Appellant was notified pursuant to Tex. R. App. P.  37.1 that the notice
of appeal was defective for failure to comply with Rule 25.1(e).  He was further notified that unless
he filed an amended notice of appeal on or before November 4, 2003, the appeal would be referred
to the Court for dismissal. Tex. R. App. P.  42.3.   
	On November 7, 2003, Appellant filed a motion for an extension of time to file an amended
notice of appeal, but failed to comply with Tex. R. App. P. 9.5(e).  On that same date, Appellant was
notified that his motion fails to comply with Rule 9.5(e) and was asked to forward proof of service
on or before November 17, 2003.  The deadlines stated in the October 20 and November 17 notices
have passed, and Appellant has neither filed an amended notice of appeal nor forwarded proof of
service of his motion for extension of time.  Therefore, we take no action on Appellant's motion for
extension of time, and the appeal is dismissed for failure to comply with the Texas Rules of
Appellate Procedure.  Tex. R. App. P. 42.3(c).
Opinion delivered November 26, 2003.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.


































(PUBLISH)